10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winston LLOYD, Plaintiff-Appellant,v.Thomas R. CORCORAN, Warden, Individually and in his officialcapacity;  Bishop L. Robinson, Secretary, Individually andin his capacity as the Secretary of the Department of PublicSafety and Correctional Services;  Thomas Passaro, FacilityAdministrator, Individually and in his capacity as theFacility Administrator; Dayena Corcoran,Defendants-Appellees.
No. 92-7218.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  November 5, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Winston Lloyd, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Winston Lloyd appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lloyd v. Corcoran, Nos.  CA-92-768;  CA-92-1611 (D. Md. Nov. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED